Lewis, J.
1. It results as a logical conclusion from the decision rendered by this court in Baker v. Johnson & Harris, 99 Ga. 374, that where, after the trial of a case, the losing party filed a paper purporting to be a motion for a new trial, alleging therein that the verdict was contrary to law and to the evidence, and that the court erred in specified particulars, but no brief of evidence was filed, such a paper could not be treated as a valid motion for a new trial, or made the basis of a judgment setting the verdict aside. Accordingly, there was no error in overruling such a “motion,” or in refusing to grant a new trial thereon.
2. This case is distinguishable from that of Cumberland Co. v. Bunkley, 108 Ga. 756, for in that case it appeared that the action taken by the judge at the hearing of the motion was, under the facts and circumstances, the equivalent of an approval of such a brief of evidence as was appropriate to a case of the kind then under consideration; and further that it was certain this court had before it all that was requisite to an adjudication of the errors alleged. In the present case there was not only no brief of evidence at all, but it is apparent that the errors alleged could not be reviewed without proper knowledge of what the evidence introduced at the trial was. Judgment affirmed.

All the Justices concurring.